Fawcett, J.,
dissenting.
I am totally unable to concur in either the reasoning or conclusion of the majority opinion. With the political proposition of the right of women to vote and hold office I have no quarrel; but neither by the constitution nor by statutory enactment are they given the right to do either, except as to school offices. If their political rights are to be thus extended, it should be done by legislative, and not by judicial legislation. If a woman may be elected county treasurer, she may be elected governor of the state. There is no more constitutional or statutory inhibition of the one than of the other. Can we arbitrarily say that she has sufficient capacity for the former, but not for the latter? Neither the framers of the constitution nor the legislature has said so, and I am unable to discover how we became endowed with such occult powers. It is the candid opinion of the writer that there are many women in the state who would make more efficient governors than some men who have filled that honorable office in the past. I do not think the common law has any application to the case at bar. Our constitution has declared who shall be electors, and to my mind it is an absurdity to hold that *421any person can be elected to an office for which be or she is not eligible to vote at the election. Such a construction, in my judgment, does violence to the plain spirit of the constitution. Age and residence for the statutory period are not sufficient. An alien might be of sufficient age, have resided in the state for a generation, and be possessed of unusual ability, and yet no one would contend that he could be elected to the office in question. Why not? Neither the constitution nor the statute expressly forbids. State v. Clones, 15 Neb. 444, cited in the majority opinion, is an authority against it. In that case, this court, speaking through Maxwell, J., based its decision upon the following ground: “The statute merely permits women possessing the necessary qualifications to have a voice in the choice of school officers, selection of teachers, and general management of schools. And being entitled to vote, they are also entitled to act as trustees.” In the case at bar, if the statute permitted women to vote for the selection of county officers, I would cheerfully hold, as stated by Mr, Justice Maxwell, that, being entitled to vote, they are entitled to be elected to the office for which they may vote. The writ should be denied.